           Case 7:19-cv-10038-PMH
   Case 7-19-cv-10038-PMH          Document
                             Document       48 inFiled
                                      47 Filed    NYSD 06/29/20 Page 1 ofPage
                                                         on 06/26/2020    2   1 of 3




                                           STATE OF NEW YORK
                                     OFFICE OF THE ATTORNEY GENERAL

  LETITIA JAMES                                                                        DIVISION OF STATE COUNSEL
ATTORNEY GENERAL                                                                            LITIGATION BUREAU

                                        Writer’s Direct Dial: (212) 416-8591

                                                                       June 26, 2020

    BY ECF & E-Mail
    The Honorable Philip M. Halpern
    United States District Judge
    Southern District of New York
    500 Pearl Street
    New York, New York 10007

            Re:     Coke v. NYS DOCCS, 19-Civ-10038 (PMH)

    Dear Judge Halpern:

            This Office represents defendants Chief Medical Officer and Deputy Commissioner Dr.
    Carl J. Koenigsmann, Health Services Director Dr. Robert Bentivegna, Health Services Director
    Dr. Fredrick Bernstein, Medical Provider Dr. Yelena Korobkova, and Health Director Dr. Debra
    Geer (collectively “defendants”).1 I am writing to respectfully request a stay of the defendants’
    time to file their Reply, which is currently due on July 1, 2020, see Dkt. No. 32, until two weeks
    after the time that plaintiff either files his further Amended Complaint or his time to seek leave of
    the Court to further amend his Amended Complaint has expired, see Dkt. No. 43.

             The defendants have only once before requested an extension of their time to file a Reply
    but that request was only made in the event that this Court granted plaintiff’s application for
    additional time to retype and/or submit a further opposition. See Dkt. No. 39 & 42. But for
    plaintiff’s initial application, the defendants would not have submitted that first request. In any
    event, neither the plaintiff’s application nor the defendants’ request that was submitted in response
    to the plaintiff’s application was either granted or denied. This is the first time that the defendants
    are affirmatively asking for a stay of their time to file a Reply. The requested stay would not affect
    any other scheduled dates.

           On June 16, 2020, plaintiff filed a “Notice of Motion”. See Dkt. No. 39. On June 24, 2020,
    the Court granted plaintiff with 30 days to seek leave to further amend his Amended Complaint.

    1
     The Amended Complaint names two additional defendants, RN Christine Raffaele and Grievance Program and
    Director Shelly Mallozzi who, as of the date of this letter, have not yet been served. See Dkt. No. 44.

          28 LIBERTY STREET, NEW YORK, NY 10005 ● PHONE (212) 416-8591 ● * NOT FOR SERVICE OF PAPERS
                                              WWW.AG.NY.GOV
        Case 7:19-cv-10038-PMH
Case 7-19-cv-10038-PMH          Document
                          Document       48 inFiled
                                   47 Filed    NYSD 06/29/20 Page 2 ofPage
                                                      on 06/26/2020    2   2 of 3



See Dkt. No. 43. In light of the June 24, 2020 Court Order, the defendants’ requested stay to file
their Reply is needed in order to avoid making piecemeal Motions to Dismiss. Plaintiff’s consent
to this application has not been sought because of the difficulty in prompt communication with
incarcerated pro se litigants during this time.

       Thank you for your consideration of the application herein.

                                                            Respectfully submitted,


                                                            S/ John R. Doran
                                                            John R. Doran
                                                            Assistant Attorney General
                                                            (212) 416-8591

cc:    William J. Coke, Sr.
       02B1082
       Sing Sing Correctional Facility
       354 Hunter Street
       Ossining, NY 10562
       Plaintiff pro se
       By Regular Mail


  Application granted. In the event that Plaintiff does not seek to further amend his
  Complaint, Defendants' reply is due August 7, 2020. Defendants are instructed to mail
  a copy of this Order to Plaintiff and provide proof of service on the docket. The Clerk is
  instructed to terminate ECF No. 47.

                                           SO ORDERED.
  Dated: New York, NY
         June 29, 2020
                                           _________________________
                                           Philip M. Halpern, U.S.D.J.




                                                2
